Exhibit 10.1

SEPTEMBER 20, 2012

Jonathan Lieber

4 High Rock Terrace

Chestnut Hill, Massachusetts 02467

 

Re: Employment Agreement

Dear Jon:

This letter agreement (the “Agreement”) sets forth the terms of your employment
with Repligen Corporation (the “Company”). This Agreement supersedes any prior
oral or written agreements or understandings related to the terms and conditions
of your employment.

1. Position. Your position with the Company will be Chief Financial Officer and
Treasurer and you will report directly to the Chief Executive Officer of the
Company. This is a full-time position. While you render services to the Company,
you will not engage in any other employment, consulting or other business
activity (whether full-time or part-time) that would create a conflict of
interest with the Company.

2. Start Date. Your employment will begin on September 20, 2012, unless another
date is mutually agreed upon by you and the Company. For purposes of this
Agreement, the actual first day of your employment shall be referred to as the
“Start Date.”

3. Salary. The Company will pay you a salary at the rate of $300,000 per year
(the “Base Salary”), payable in accordance with the Company’s standard payroll
schedule and subject to applicable deductions and withholdings. Your salary will
be subject to periodic review and adjustments at the Company’s discretion.

4. Annual Bonus. You will be eligible to receive an annual performance bonus
under the Company’s Executive Incentive Compensation Plan (or such other
applicable plan or program adopted by the Company) (the “Bonus Plan”). The
Company will target the bonus at up to 35% of the Base Salary. The actual bonus
percentage is discretionary and will be subject to the Company’s assessment of
your performance, as well as business conditions at the Company. The bonus also
will be subject to approval by and adjustment at the discretion of the Company’s
board of directors and the terms of the Bonus Plan; provided that you shall be
eligible for a prorated bonus for 2012 based upon the number of days in 2012
that you work for the Company. The annual performance bonus, if any, shall be
paid between January 1st and March 15th of the calendar year following the
applicable bonus year. The Company expects to review your job performance on an
annual basis and will discuss with you the criteria which the Company will use
to assess your performance for bonus purposes. The Company also may make
adjustments in the targeted amount of your annual performance bonus.

5. Stock Options. The Company shall grant you an incentive stock option to
purchase 110,000 shares of the Company’s Common Stock (the “Option Grant”) under
the Company’s 2012 Stock Option and Incentive Plan (the “Plan”). The foregoing
options shall be issued at an



--------------------------------------------------------------------------------

Page 2

 

exercise price equal to the fair market value of the Common Stock as determined
by the Company’s board of directors on the date of grant (the “Grant Date”).
Twenty percent (20%) of the Option Grant shall vest and become exercisable on
the first, second, third, fourth and fifth anniversaries of the Grant Date,
respectively, and the Option Grant shall be further subject to the terms and
conditions set forth in the Plan and the Company’s associated Incentive Stock
Option Agreement.

6. Restricted Stock. The Company shall grant you a Restricted Stock Award (as
defined in the Plan) under the Plan representing 15,000 shares of the Company’s
Common Stock (the “Restricted Stock Award”). The Restricted Stock Award shall
vest in full on the one-year anniversary of the Start Date and shall be further
subject to the terms and conditions set forth in the Plan and the Company’s
associated Restricted Stock Award Agreement (the Plan, the Incentive Stock
Option Agreement and the Restricted Stock Award Agreement, collectively, the
“Equity Documents”).

7. Benefits. You will be eligible to participate in the employee benefits and
insurance programs generally made available to the Company’s full-time employees
which currently include health, life, short and long-term disability and a
401(k) plan. Details of these benefits programs, including mandatory employee
contributions, and, if applicable, waiting periods, will be made available to
you when you start. You will also be eligible for up to 25 days of Paid Time Off
per year (vacation and sick/personal time) which shall accrue on a prorated
basis, in accordance with the Company’s vacation policy as in effect from time
to time.

8. At-will Employment, Severance. Your employment is “at will,” meaning you or
the Company may terminate it at any time for any or no reason at which time you
will be entitled to Accrued Obligations, defined as (1) the portion of your Base
Salary that has accrued prior to any termination of your employment with the
Company and has not yet been paid, (2) an amount equal to the value of your
accrued unused vacation days and (3) the amount of any expenses properly
incurred by you on behalf of the Company prior to any such termination and not
yet reimbursed and to no other compensation, provided, however, in the event the
Company terminates your employment without Cause (as defined below), in addition
to the Accrued Obligations, the Company shall provide to you the following
termination benefits (the “Termination Benefits”) for a period of 6 months:

 

  (i) continuation of your base salary at the rate then in effect in accordance
with the terms of the Company’s standard payroll schedule (solely for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended, each payment
is considered a separate payment (“Salary Continuation Payments”)); and

 

  (ii) continuation of group health plan benefits to the extent authorized by
and consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with
the cost of the regular premium for such benefits shared in the same relative
proportion by the Company and you as in effect on the date of termination.

Notwithstanding anything to the contrary in this Agreement, you shall not be
entitled to any Termination Benefits unless you first (i) enter into, do not
revoke, and comply with the terms of



--------------------------------------------------------------------------------

Page 3

 

a separation agreement in a form acceptable to the Company which shall include
mutual releases of you and the Company and related persons and entities (the
“Release”); (ii) resign from any and all positions, including, without
implication of limitation, as a director, trustee, and officer, that you then
hold with the Company and any affiliate of the Company; and (iii) return all
Company property and comply with any instructions related to deleting and
purging duplicates of such Company property. The Salary Continuation Payments
shall commence within 60 days after the date of termination; provided, however,
that if the 60-day period begins in one calendar year and ends in a second
calendar year, the Salary Continuation Payments shall begin to be paid in the
second calendar year. All compensation and benefits payable to you, other than
the Termination Benefits, shall terminate on the date of termination of your
employment.

9. Representation Regarding Other Obligations. This offer is conditioned on your
representation that your employment activities will not be limited by any
confidentiality, noncompetition or other agreement and further, that your
ability to devote full time and attention to your work at the Company will not
be impacted by any such agreement, including without limitation your
Confidentiality, Non-Competition and Non-solicitation agreement with Xcellerex
dated May 9, 2012, a copy of which you have provided to the Company. If you have
entered into any other agreement that may restrict your activities on behalf of
the Company, please provide Walter C. Herlihy with a copy of such agreement as
soon as possible. You also represent that you have not used and will not use or
disclose any trade secret or other proprietary right of any previous employer or
any other party.

10. Definitions. For purposes of this Agreement:

“Cause” means (i) conduct constituting a material act of misconduct in
connection with the performance of your duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission of any felony or a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud;
(iii) non-performance or unsatisfactory performance of your duties hereunder
(other than by reason of your physical or mental illness, incapacity or
disability) as determined in good faith by the Company and which has continued
for more than 30 days following written notice; (iv) a breach by you of any of
the provisions contained in any other written agreement by and between you and
the Company; (v) a material violation of any of the Company’s written employment
policies as applied to other employees in the Company which has continued for
more than 30 days following written notice; or (vi) failure to cooperate with a
bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by the Company to cooperate, or
the willful destruction or failure to preserve documents or other materials
known to be relevant to such investigation or the inducement of others to fail
to cooperate or to produce documents or other materials in connection with such
investigation.

11. Taxes; Section 409A. All forms of compensation referred to in this Agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You hereby acknowledge that the Company does
not have a duty to design its compensation policies in a manner that minimizes
your tax liabilities, and you will not make any claim against the Company or its
board of directors related to tax liabilities arising from your



--------------------------------------------------------------------------------

Page 4

 

compensation. Anything in this Agreement to the contrary notwithstanding, if at
the time of your separation from service within the meaning of Section 409A of
the Code, the Company determines that you are a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that you become entitled to under this Agreement on account of your
separation from service would be considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after your separation from service,
or (B) your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. All in-kind benefits
provided and expenses eligible for reimbursement under this Agreement shall be
provided by the Company or incurred by you during the time periods set forth in
this Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year.
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon your termination of employment, then such payments or benefits
shall be payable only upon your “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-l(h). The Company and you intend that this Agreement will be
administered in accordance with Section 409A of the Code. To the extent that any
provision of this Agreement is ambiguous as to its compliance with Section 409A
of the Code, the provision shall be read in such a manner so that all payments
hereunder comply with Section 409A of the Code. The Company makes no
representation or warranty and shall have no liability to you or any other
person if any provisions of this Agreement are determined to constitute deferred
compensation subject to Section 409A of the Code but do not satisfy an exemption
from, or the conditions of, such Section.

12. Interpretation, Amendment and Enforcement. This Agreement and the Equity
Documents, as modified herein, constitute the complete agreement between you and
the Company, contain all of the terms of your employment with the Company and
supersede any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company. The terms of this
Agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this Agreement or arising out of, related to, or in
any way connected with, this Agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by Massachusetts law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in the Commonwealth of Massachusetts in connection with any
Dispute or any claim related to any Dispute.



--------------------------------------------------------------------------------

Page 5

 

13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business.

14. Other Terms. Your employment with the Company will be on an “at will” basis.
In other words, you or the Company may terminate your employment for any reason
and at any time, with or without cause. Although your job duties, title,
compensation and benefits, as well as the Company’s benefit plans and personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and the Company.

In addition, this offer is subject to satisfactory background and reference
checks. As with all employees, our offer to you is also contingent on your
submission of satisfactory proof of your identity and your legal authorization
to work in the United States. You also will be required to sign, as a condition
of your employment, the Company’s standard form of non-disclosure agreement.

We are excited about the prospect of having you join the Company. We look
forward to receiving a response from you within one week acknowledging, by
signing below, that you have accepted this Agreement.

 

Very truly yours, By:  

/s/ Walter C. Herlihy

Name:   Walter C. Herlihy Title:   President and Chief Executive Officer

I have read and accept this employment offer:

 

By:  

/s/ Jonathan Lieber

Name:   Jonathan Lieber Dated:   9/20/12